NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious set the communication address of the switched mode power supply based on the value of the external resistor determined using the first technique in response to the value of the external resistor being greater than the threshold value; determine the value of the external resistor a second time with a second technique if the in response to the value of the external resistor being less than the threshold value; and set the communication address of the switched mode power supply based on the value of the external resistor determined using the second technique in response to the value of the external resistor being less than the threshold value; wherein the first technique is distinct from the second technique as cited with the rest of the claimed limitations. 
See non-final rejections sent on 08/05/2020 for application 16/473,486.
Claims 2-10 are allowed based on the dependency from claim 1.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious setting the communication address of the switched mode power supply based on the value of the external resistor determined using the first technique in response to the value of the external resistor  being greater than a threshold value; in response to the value of the external resistor being less than the threshold value: determining the value of the external resistor using a second technique; and setting the communication address of the switched mode power supply based on the value of the external resistor determined using the second technique; wherein the first technique is distinct from the second technique as cited with the rest of the claimed limitations. 
See non-final rejections sent on 08/05/2020 for application 16/473,486.
Claims 12-20 are allowed based on the dependency from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842